DETAILED ACTION
Acknowledgement is made of the preliminary amendment submitted on 03/05/2020. In virtue of this amendments:
Claims 2-20 are newly added;
Claim 1 is currently amended; and thus, 
Claims 1-20 are pending; 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this application’s status as a continuation of application 16/145,053 now patent 10,588,194 filed on 09/27/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2020 (2), 04/06/2020 and 11/25/2020 has been considered by the examiner. 
Claim Objections
Claims 1, 8 is objected to because of the following informalities:  
Regarding claim 1, the term “a voltage controlled current source” recited on line 10 should read –the voltage controlled current source- 
Regarding claim 8, the term “a voltage controlled current source” recited on line 10 should read –the voltage controlled current source- 
Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,588,194. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application
U.S. Patent No. 10,588,194
Claim 1. A device comprising: 
     a voltage-controlled current source; 
  
     a first current channel including: 
     a first sense resistor configured to provide a first sensed voltage, and 


     a second current channel including: a second sense resistor configured to provide a second sensed voltage, and  PRELIMINARY AMENDMENTPage 3 Serial Number:16/786,874Dkt: 2018P00076US02 071US2 Filing Date: February 10, 2020  

     a second voltage control switch to which a switching voltage is to be provided by a shunt regulator, the second voltage control switch configured to control a second LED array; 

     a voltage controlled current source configured to drive the first current channel and the second current channel dependent on the first sensed voltage and the second sensed voltage; and 




















     



     a voltage divider to which an output of the voltage controlled current source is to be supplied, an output of the voltage divider to be supplied to the shunt regulator.

     a voltage controlled current source;

      a first sense resistor to sense a first sensed voltage of a first current channel; 




     a second sense resistor to sense a second sensed voltage of a second current channel; 


     a second voltage control switch to power, using the voltage controlled current source, a second LED array


     a microcontroller configured to: determine a ratio of the first sensed voltage to the second sensed voltage to generate an output voltage, map a control signal to the ratio, direct input current to the first current channel when the control signal is at most a first predetermined voltage; direct the input current to the second current channel when the control signal is at least a second predetermined voltage; and scale the input current between the first and second current channels when the control signal is between the first and second predetermined voltages, the output voltage to be supplied to the first voltage control switch.

17. The device of claim 10, wherein the microcontroller is configured to scale the input current at least one of linearly or in a staircased manner between the first and second current channels when the control signal is between the first and second predetermined voltages.

18. The device of claim 17, further comprising: 
     a shunt regulator coupled to a gate of the second voltage control switch, an output of the operational amplifier coupled to: a gate of the first voltage control switch, and 
     a reference node of the shunt regulator through a voltage divider such that: when a voltage applied at the reference node is greater than a predetermined shunt voltage, 


Claim 10. A device comprising: a voltage controlled current source; a first sense resistor to sense a first sensed voltage of a first current channel; a second sense resistor to sense a second sensed voltage of a second current channel; a microcontroller configured to: determine a ratio of the first sensed voltage to the second sensed voltage to generate an output voltage, map a control signal to the ratio, direct input current to the first current channel when the control signal is at most a first predetermined voltage; direct the input current to the second current channel when the control signal is at least a second predetermined voltage; and scale the input current between the first and second current channels when the control signal is between the first and second predetermined voltages; a first voltage control switch to power, using the voltage controlled current source, a first LED array; a second voltage control switch to power, using the voltage controlled current source, a second LED array, the output voltage to be supplied to the first voltage control switch.
Claim 18. A method of driving light emitting diode (LED) arrays, the method comprising: sensing a first sensed voltage of a first current channel comprising a first LED array; sensing a second sensed voltage of a second current channel comprising a second LED array; comparing the first sensed voltage to the second sensed voltage to determine a set voltage based on one of: a difference between 


20. The method of claim 19, further comprising increasing the output voltage when the first sensed voltage is less than the second sensed voltage and decreasing the output voltage when the first sensed voltage is greater than the second sensed voltage.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites “an operational amplifier” which renders the claim indefinite, as “an operational amplifier” has already been recited in claim 3, and is unclear 
Regarding claim 17, the claim recites “the control signal” which renders the claim indefinite, as there is a lack of antecedent basis for the term; as a result the examiner cannot determine the scope of the claim, and therefore, the claim has not been further considered on its merits. 
Regarding claim 18, the claim recites “the control signal” which renders the claim indefinite, as there is a lack of antecedent basis for the term.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 12-16 and 18-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2018/0027626A1 hereinafter “Wang”. 
Regarding claim 8, a device comprising: 
a voltage controlled current source; (¶28L5-6: an adjustable LED driving power supply [13]) 
a first current channel including: 
(¶36L1-2: the first current detection circuit [18] may be a first resistor) configured to provide a first sensed voltage (¶36L7-8: detect a first voltage between the two terminal of the first current detection circuit [18]), and
a first voltage control switch (¶28L7: a first switch circuit [16]) configured to control a first light emitting diode (LED) array (¶33L1-3: on/off of the first switch circuit [16], so as to control the on/off state of cool white LED array [14]);
a second current channel including: 
a second sense resistor (¶36L2-3: the second current detection circuit [19] may be a second resistor) configured to provide a second sensed voltage (¶36L10-12: detect a second voltage between the two terminals of the second current detection circuit [19]), and 
a second voltage control switch (¶28L7: a second switch circuit [17])  configured to control a second LED array (¶33L4-7: on/off of the second switch circuit [17], so as to control the on/off state of warm white LED array [15]); 
a voltage controlled current source configured to drive the first current channel and the second current channel based on a set voltage; and 
a computational circuit (¶28L4-5: a micro-control unit (MCU)) configured to provide the set voltage (¶50L1-8: the MCU may adjust the duty cycles of the PWM signals to corresponding to on-time of the cool white LED array and the warm white LED array)  
 based on a predetermined mathematical relationship between the first sensed voltage and the second sensed voltage. (¶47L1-3: the MCU may determine the first current ratio parameter based on the first current and second current)  
Regarding claim 12, Wang discloses the device of claim 8, wherein the computational circuit is configured to provide the set voltage based on a ratio of the first sensed voltage to the (¶47L1-3: the MCU may determine the first current ratio parameter based on the first current and second current)  
Regarding claim 13, Wang discloses the device of claim 12, wherein the computational circuit comprises 
a microcontroller  (¶28L4-5: a micro-control unit (MCU))configured to adjust the set voltage based on a mapping of a control signal to the ratio. (¶47L1-3: the MCU may determine the first current ratio parameter based on the first current and second current)  
Regarding claim 14, Wang discloses the device of claim 13, wherein the microcontroller is configured to adjust the set voltage non-linearly at least a portion of the mapping. (as shown in Fig.3 for example) 
Regarding claim 15, Wang discloses the device of claim 14, wherein the microcontroller is configured to adjust the set voltage such that current supplied between the first current channel and the second current channel is to drive only the first LED array when the ratio is at most equal to a first value and is to drive only the second LED array when the ratio is at least a second value that is larger than the first value. (as shown in Fig.3 for example)
Regarding claim 16, Wang discloses the device of claim 15, wherein the microcontroller is further configured to adjust the set voltage such that the current is to be scaled linearly between the first current channel and the second current channel when the ratio is between the first value and the second value. (as shown in Fig.3 for example)
Regarding claim 18, Wang discloses a method of driving light emitting diode (LED) arrays, the method comprising: 
(¶36L7-8: detect a first voltage between the two terminal of the first current detection circuit [18]) of a first current channel (¶28L6: a cool white LED array [14]) comprising a first LED array; 
sensing a second sensed voltage (¶36L10-12: detect a second voltage between the two terminals of the second current detection circuit [19]) of a second current channel comprising a second LED array(¶28L6-7: a warm white LED array [15]); 
comparing the first sensed voltage to the second sensed voltage to determine a set voltage based on one of: 
a difference between the first sensed voltage and the second sensed voltage, or a ratio of the first sensed voltage and the second sensed voltage and a control signal (¶47L1-3: the MCU may determine the first current ratio parameter based on the first current and second current); and 
driving the first current channel and the second current channel based on the set voltage to: when set voltage is determined based on the difference between the first sensed voltage and the second sensed voltage, increase the set voltage when the first sensed voltage is greater than the second sensed voltage and decrease the set voltage when the first sensed voltage is less than the second sensed voltage, and 
when set voltage is determined based on the ratio of the first sensed voltage and the second sensed voltage, adjust the set voltage based on a mapping of the control signal to the ratio. (¶51L1-5: the PWM signal used to adjust the ratio of on-time to a unit time for the cool white LED array) (as shown in Fig.4, the first PWM signal is connected to switch [Q1]).
Regarding claim 19, Wang discloses the method of claim 18, further comprising, 
(as shown in Fig.3 for example)
Regarding claim 20, Wang discloses the method of claim 19, further comprising, 
when set voltage is determined based on the ratio of the first sensed voltage and the second sensed voltage; adjusting the set voltage such that the current is scaled linearly between the first current channel and the second current channel when the ratio is between the first value and the second value. (as shown in Fig.3 for example)
Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2019/0254130A1 hereinafter “Chen”
Regarding claim 8, a device comprising: 
a voltage controlled current source; (¶18: AC/DC converter)
a first current channel including: 
a first sense resistor (¶26: sense resistor Rs1) configured to provide a first sensed voltage (¶26: provides sense signals which indicates output current flowing through the LED strings), and
a first voltage control switch (¶26: a set of switches [Q1]) configured to control a first light emitting diode (LED) array (¶26LED strings S1);
a second current channel including: 
(¶26: sense resistor Rs2)) configured to provide a second sensed voltage (¶26: provides sense signals which indicates output current flowing through the LED strings), and 
a second voltage control switch (¶26: a set of switches [Q2]) configured to control a second LED array (¶26LED strings S2); 
a voltage controlled current source configured to drive the first current channel and the second current channel based on a set voltage (¶26: generate driving signal according to sense signals); and 
a computational circuit (¶26: balance control circuit) configured to provide the set voltage (¶26: generate driving signal according to sense signals) based on a predetermined mathematical relationship between the first sensed voltage and the second sensed voltage. (¶26-28: balance control circuity identify a max current of output current and a min current of output current; if a difference between the max and min current is greater than threshold; the circuit reduce duty cycle thereby reducing the difference between max and min)  
Regarding claim 9, Chen discloses the device of claim 8, wherein the set voltage is based on a difference between the first sensed voltage and the second sensed voltage. ¶26-28: balance control circuity identify a max current of output current and a min current of output current; if a difference between the max and min current is greater than threshold; the circuit reduce duty cycle thereby reducing the difference between max and min)  
Regarding claim 10, Chen discloses the device of claim 9, wherein the computational circuit is configured to increase the set voltage when the first sensed voltage is greater than the second sensed voltage and decrease the set voltage when the first sensed voltage is less than the second sensed voltage. ¶26-28: balance control circuity identify a max current of output current and a min current of output current; if a difference between the max and min current is greater than threshold; the circuit reduce duty cycle thereby reducing the difference between max and min)  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        January 15, 2021